STATE OF MICHIGAN

                            COURT OF APPEALS



ELLIOT RUTHERFORD,                                                   UNPUBLISHED
                                                                     January 17, 2017
               Plaintiff-Appellant,

v                                                                    No. 329041
                                                                     Wayne Circuit Court
GEICO GENERAL INSURANCE COMPANY,                                     LC No. 15-006554-NF
also known as GEICO INDEMNITY COMPANY, 1

               Defendant-Appellee.


Before: RIORDAN, P.J., and FORT HOOD and SERVITTO, JJ.

PER CURIAM.

       Plaintiff appeals as of right the trial court’s order granting summary disposition in favor
of defendant in this no-fault action. We affirm.

                                 I. FACTUAL BACKGROUND

        The pertinent facts in this case are not in dispute. On July 11, 2014, plaintiff lost control
of his motorcycle after coming into contact with tire debris on the road and sustained a variety of
injuries. At the time of the accident, plaintiff held an automobile insurance policy issued by
defendant, which provided no-fault personal protection insurance (“PIP”) coverage in
accordance with Michigan’s no-fault act, MCL 500.3101 et seq. Plaintiff submitted claims to
defendant for PIP benefits related to the injuries that he sustained in the accident, which
defendant refused to pay.2



1
 In the trial court, defendant noted that plaintiff misidentified it as “GEICO General Insurance
Company,” explaining that plaintiff’s insurer was actually “GEICO Indemnity Company.”
However, defendant did not move to amend the case caption in the trial court. Accordingly, the
case caption of the trial court’s order granting defendant’s motion for summary disposition lists
“GEICO General Insurance Company” as the defendant in this action, but it references both
names in the body of its order.
2
 Plaintiff’s insurance policy also provided uninsured motorist coverage (“UIM”) in the event of
an accident with an uninsured motorist or a hit-and-run motorist. Plaintiff alleged in his

                                                -1-
        Subsequently, in May 2015, plaintiff filed a complaint against defendant. Most relevant
to this appeal, he alleged that defendant breached its contractual duties under the insurance
policy by failing to pay his claims for PIP benefits, and he requested declaratory relief.

        Defendant moved for summary disposition under MCR 2.116(C)(8) and (C)(10), arguing
that plaintiff failed to state a claim on which relief could be granted because his accident did not
arise out of the ownership, operation, maintenance, or use of a motor vehicle as a motor vehicle,
as required under MCL 500.3105(1), or show involvement of a motor vehicle, as required under
MCL 500.3114(5). Likewise, defendant argued that the tire debris did not fall within the
definition of “motor vehicle” under the insurance policy and the no-fault act, such that plaintiff’s
injuries did not result from a motor vehicle accident. Plaintiff disagreed, arguing, inter alia, that
summary disposition was improper because the tire debris that caused his accident undisputedly
came from a motor vehicle, meaning that his accident necessarily involved a motor vehicle.

        The trial court granted defendant’s motion, concluding that plaintiff “has no viable claim
for personal injury protection benefits . . . because the motorcycle accident which is the subject
matter of this litigation did not involve the ownership, operation, maintenance, or use of a motor
vehicle as a motor vehicle.”

                                  II. STANDARD OF REVIEW

        This Court reviews de novo a trial court’s grant or denial of summary disposition.
Moraccini v Sterling Hts, 296 Mich. App. 387, 391; 822 NW2d 799 (2012). Defendant’s motion
for summary disposition was made under both MCR 2.116(C)(8) and MCR 2.116(C)(10). The
trial court did not specify under which subrule it granted defendant’s motion; it only stated that
plaintiff did not have a viable claim or cause of action as a matter of law. Based on the nature of
the parties’ oral arguments on defendant’s motion and the trial court’s statements and ruling in
response to those arguments, it appears that the trial court did not consider any materials outside
of the pleadings.3 Accordingly, review under MCR 2.116(C)(8) is appropriate. See Spiek v
Michigan Dep’t of Transp, 456 Mich. 331, 338; 572 NW2d 201 (1998).

       “MCR 2.116(C)(8) tests the legal sufficiency of the claim on the pleadings alone
       to determine whether the plaintiff has stated a claim on which relief may be
       granted.” Spiek, 456 Mich. at 337; MCR 2.116(G)(5). “A motion under MCR

complaint that defendant breached its contract with him by failing to pay UIM benefits, and the
trial court granted defendant’s motion for summary disposition with regard to plaintiff’s PIP
benefits claim and his UIM benefits claim. However, plaintiff’s brief on appeal includes no
discussion regarding the trial court’s ruling on the UIM benefits issue. Thus, we conclude that
plaintiff has abandoned any claims related to his entitlement to UIM benefits, and we will not
discuss any facts or law related to that issue. See Tyra v Organ Procurement Agency of
Michigan, 498 Mich. 68, 88-89; 869 NW2d 213 (2015) (declining to address issues that were
abandoned due to a party’s failure to brief the issues).
3
  We note that defendant attached a copy of plaintiff’s insurance policy to its motion for
summary disposition, and defendant’s counsel referenced the policy during oral argument on the
motion. However, there is no indication that the trial court considered the policy.


                                                -2-
       2.116(C)(8) may be granted only where the claims alleged are so clearly
       unenforceable as a matter of law that no factual development could possibly
       justify recovery.” Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999)
       (citation and quotation marks omitted). “All well-pleaded factual allegations are
       accepted as true and construed in a light most favorable to the nonmovant.” Id.
       However, unsupported statements of legal conclusions are insufficient to state a
       cause of action. ETT Ambulance Serv Corp v Rockford Ambulance, Inc, 204
Mich. App. 392, 395; 516 NW2d 498 (1994). [Kyocera Corp v Hemlock
       Semiconductor, LLC, 313 Mich. App. 437, 445; 886 NW2d 445 (2015).]

                                          III. ANALYSIS

        The sole issue raised by plaintiff in this appeal is that the trial court erred when it granted
summary disposition in favor of defendant on his claim for no-fault PIP benefits because the
accidental injuries that he sustained when his motorcycle stuck the tire debris did, in fact, arise
out of the ownership, operation, maintenance, or use of a motor vehicle. We disagree. The trial
court properly granted defendant’s motion because plaintiff’s accident did not sufficiently
involve a motor vehicle to support a PIP claim.

         “Liability for no-fault personal protection benefits is governed by MCL 500.3105.”
Detroit Medical Center v Progressive Mich Ins Co, 302 Mich. App. 392, 394; 838 NW2d 910
(2013) (quotation marks and citation omitted.) Pursuant to MCL 500.3105(1), “ ‘[t]he no-fault
act provides coverage for accidental bodily injury ‘arising out of the ownership, operation,
maintenance or use of a motor vehicle as a motor vehicle.’ ” Id., quoting Greater Flint HMO v
Allstate Ins Co, 172 Mich. App. 783, 786; 432 NW2d 439 (1988), quoting MCL 500.3105(1).
Under the no-fault act, a motorcycle does not constitute a “motor vehicle.”                 MCL
                  4
500.3101(2)(e); Detroit Medical Center, 302 Mich. App. at 394-395. Thus, in order for an
injured motorcyclist to recover first-party PIP benefits under the no-fault act, the “ ‘accident
[must] arise[] out of the ownership, operation, maintenance or use of a [separate] motor vehicle.’
” Detroit Medical Center, 302 Mich. App. at 395, quoting Autry v Allstate Ins Co, 130 Mich. App.
585, 590; 344 NW2d 588 (1983). See also Underhill v Safeco Ins Co, 407 Mich. 175, 185-186;
284 NW2d 463 (1979); Auto Club Ins Ass’n v State Auto Mut Ins Co, 258 Mich. App. 328, 331;
671 NW2d 132 (2003). In Detroit Medical Center, this Court explained the degree of causation
that is required under MCL 500.3105:

              There is no “iron-clad rule” as to what level of involvement is sufficient
       under MCL 500.3105. Dep’t of Social Services v Auto Club Ins Ass’n, 173 Mich
       App 552, 557; 434 N.W.2d 419 (1988). However, “while the automobile need not
       be the proximate cause of the injury, there still must be a causal connection


4
 At the time of the accident in this case, the definitions of “motorcycle” and “motor vehicle”
were codified at MCL 500.3101(2)(c) and (2)(e), respectively. The statute was amended by
2014 PA 492, effective January 13, 2015. Those definitions are now codified at MCL
500.3101(2)(f) and (h), respectively. Motorcycles are excluded under the definition of “motor
vehicle” under both versions of the statute.


                                                 -3-
       between the injury sustained and the ownership, maintenance or use of the
       automobile and which causal connection is more than incidental, fortuitous or but
       for.” Kangas v Aetna Cas & Surety Co, 64 Mich. App. 1, 17; 235 NW2d 42
       (1975). “The injury must be foreseeably identifiable with the normal use,
       maintenance and ownership of the vehicle.” Id. The causal connection between
       the injuries and the motor vehicle “cannot be extended to something distinctly
       remote,” Jones, 129 Mich. App. at 192 (citation and quotation marks omitted); see
       also Keller v Citizens Ins Co of America, 199 Mich. App. 714, 715; 502 NW2d 329
       (1993). Moreover, the injuries must be more than “tangentially related to the use
       of an automobile” to trigger the entitlement to no-fault benefits. Bromley, 113
Mich. App. at 135. Actual physical contact between a motorcycle and a motor
       vehicle is not required to establish the requisite involvement of a motor vehicle in
       an accident as long as “the causal nexus between the accident and the car is
       established.” Id.; Greater Flint HMO, 172 Mich. App. at 788. For a motor vehicle
       to be involved in an accident, it “must actively, as opposed to passively,
       contribute to the accident,” and have “more than a random association with the
       accident scene.” Turner v Auto Club Ins Ass’n, 448 Mich. 22, 35, 39; 528 NW2d
       681 (1995). “[T]here must be some activity, with respect to the vehicle, which
       somehow contributes to the happening of the accident.” Brasher v Auto Club Ins
       Ass'n, 152 Mich. App. 544, 546; 393 NW2d 881 (1986). [Detroit Medical Ctr, 302
Mich. App. at 395-396 (footnote omitted).]

        Even when construed in the light most favorable to plaintiff, see Kyocera Corp, 313 Mich
App at 445, plaintiff’s complaint fails to state a PIP claim for which relief can be granted.
Plaintiff contends that the trial court erred by assuming that the tire debris were not related to a
motor vehicle, but plaintiff’s claim fails even if we assume that the tire debris came from a motor
vehicle. At most, an unknown motor vehicle passively contributed to plaintiff’s accident by
depositing the debris in the road. Accordingly, plaintiff’s injuries were only tangentially related
to a motor vehicle, as there is no indication that a motor vehicle engaged in any activity that
played a causal role in the accident. See Detroit Medical Ctr, 302 Mich. App. at 395-396.
Likewise, as this Court previously concluded in Ricciuti v Detroit Auto Inter-Ins Exch, 101 Mich
App 683, 685-686; 300 NW2d 681 (1980), an accident that results from debris that was
deposited by an unknown motor vehicle at some point prior to the incident is merely
“incidentally or fortuitously related to the ownership, use, or maintenance of a motor vehicle.”

        Therefore, the trial court properly granted defendant’s motion for summary disposition
with regard to plaintiff’s PIP benefits claim because the allegations in his complaint did not
establish the requisite causal connection between plaintiff’s accident and a motor vehicle.

                                       IV. CONCLUSION




                                                -4-
Plaintiff has failed to demonstrate that he is entitled to relief.

Affirmed.



                                                         /s/ Michael J. Riordan
                                                         /s/ Karen M. Fort Hood
                                                         /s/ Deborah A. Servitto




                                           -5-